Exhibit 10.1

FOURTH AMENDMENT

TO THE

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

KAR Holdings II, LLC

This Fourth Amendment to the Second Amended and Restated Limited Liability
Company Agreement of KAR Holdings II, LLC (this “Amendment”), effective as of
November 5, 2013, amends the Second Amended and Restated Limited Liability
Company Agreement of KAR Holdings II, LLC (the “Company”), dated April 20, 2007,
as amended by the First Amendment thereto, dated December 10, 2009, the Second
Amendment thereto, dated as of December 15, 2009 and the Third Amendment
thereto, dated February 27, 2012 (as the same may be amended from time to time,
the “Agreement”). Capitalized terms used but not otherwise defined herein shall
have the meanings given such terms in the Agreement.

WHEREAS, the parties hereto desire to amend the Agreement in order to set forth
the understanding with respect to the allocation and treatment of proceeds
received by the Company upon the KAR Exit Event (as defined below) and any
Remaining Shares (as defined below) held by the Company after the consummation
of the KAR Exit Event;

WHEREAS, in anticipation of a KAR Exit Event, on November 5th, 2013, pursuant to
a resolution duly adopted by the Board of Managers of the Company (the “In-Kind
Distribution Resolution”), the Company approved an in-kind distribution of a
certain number of shares of common stock of KAR Auction Services, Inc. to the
Members set forth on Schedule A to such In-Kind Distribution Resolution in
redemption of a number of Units held by such Members as set forth on Schedule A
to such In-Kind Distribution Resolutions;

NOW THEREFORE, in accordance with Section 14.10 of the Agreement and for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the undersigned, constituting
all of the Investor Members, hereby agree as follows:

1. Amendments.

(a) Section 9.1(a) of the Agreement is hereby amended by adding the following
clause before the words “Distributable Amounts” at the beginning of the last
sentence of Section 9.1(a):

“Except as otherwise provided in Section 9.7 of this Agreement,”.

(b) A new Section 9.7 is hereby added to the Agreement, which Section 9.7 shall
read as follows:

“Section 9.7 Exit Event Distribution. Notwithstanding anything to the contrary
contained in this Agreement, including with respect to Section 9.1, in
connection with the consummation of sale of common shares of KAR Auction
Services, Inc. (“KAR Auction”), then the parties acknowledge and agree that such
sale shall be deemed to



--------------------------------------------------------------------------------

constitute an Exit Event for all purposes hereunder (a “KAR Exit Event”) and the
cash proceeds received by the Company in connection with the KAR Exit Event
shall be distributed to the Members (or held back, as applicable) in accordance
with the allocations set forth on Schedule 9.7(a) hereof. In addition, to the
extent the Company holds any shares of common stock of KAR Auction after giving
effect to the KAR Exit Event (the “Remaining Shares”), the indirect beneficial
ownership in such Remaining Shares shall be allocated among the Members in
accordance with the allocations set forth on Schedule 9.7(b) hereof. As a result
of the foregoing, if any Remaining Shares are held after the consummation of the
KAR Exit Event and the Company thereafter determines to sell all or a portion of
such Remaining Shares (and distribute the proceeds in connection therewith) or
if the Company thereafter determines to make an in-kind distribution of all or a
portion of such Remaining Shares to the Members, then each Member will be
entitled to a pro rata portion of such distributed cash or shares, as
applicable, based on the relative percentage of each such Member set forth
opposite the name of such Member on Schedule 9.7(b) hereof.

(c) A new Schedule 9.7(a) is hereby added to the Agreement and shall read in its
entirety as set forth in Schedule 9.7(a) hereto.

(d) A new Schedule 9.7(b) is hereby added to the Agreement and shall read in its
entirety as set forth in Schedule 9.7(b) hereto.

2. Headings. Headings in this Amendment are for convenience of reference only,
and shall neither limit nor amplify the provisions of this Amendment.

3. Continuation of Agreement. Except as otherwise expressly provided herein, all
of the terms and provisions of the Agreement shall remain in full force and
effect and this Amendment shall not amend or modify any other rights, powers,
duties, or obligations of any party to the Agreement.

4. Complete Agreement. This Amendment contains the entire agreement between the
parties hereto with respect to the matters contained herein and supersedes and
replaces any prior agreement between the parties with respect to the matters set
forth in this Amendment.

5. Counterparts. This Amendment may be executed in any number of counterparts
and any such counterparts may be transmitted by facsimile transmission, and each
of such counterparts, whether an original or a facsimile of an original, shall
be deemed to be an original and all of such counterparts together shall
constitute a single agreement.

[Signatures appear on the following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Amendment as of the
date first above written.

 

GS CAPITAL PARTNERS VI PARALLEL, L.P. By:   GS ADVISORS VI, L.L.C., its General
Partner By:   /s/ Thomas J. Carella   Name:   Thomas J. Carella   Title:   Vice
President

 

GS CAPITAL PARTNERS VI GMBH & CO. KG By:   GS ADVISORS VI, L.L.C., its Managing
Limited Partner By:   /s/ Thomas J. Carella   Name:   Thomas J. Carella   Title:
  Vice President

 

GS CAPITAL PARTNERS VI FUND, L.P. By:   GSCP VI ADVISORS, L.L.C., its General
Partner By:   /s/ Thomas J. Carella   Name:   Thomas J. Carella   Title:   Vice
President

 

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P. By:   GSCP VI OFFSHORE ADVISORS,
L.L.C. its General Partner By:   /s/ Thomas J. Carella   Name:   Thomas J.
Carella   Title:   Vice President



--------------------------------------------------------------------------------

KELSO INVESTMENT ASSOCIATES VII, L.P. By:   Kelso GP VII, L.P., its General
Partner By:   Kelso GP VII, LLC, its General Partner By:   /s/ Church M. Moore  
Name:   Church M. Moore   Title:   Managing Member

 

KEP VI, LLC By:   /s/ Church M. Moore   Name:   Church M. Moore   Title:  
Managing Member

 

AXLE HOLDINGS II, LLC By:   /s/ Church M. Moore   Name:   Church M. Moore  
Title:   Director

 

VALUEACT CAPITAL MASTER FUND, L.P. By:   VA Partners I, LLC, its General Partner
By:   /s/ Jeffrey W. Ubben   Name:   Jeffrey W. Ubben   Title:   Chief Executive
Officer

 

PCAP KAR LLC By:   /s/ David Ament   Name:   David Ament   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

BRIAN T. CLINGEN By:   /s/ Brian T. Clingen THOMAS C. O’BRIEN By:   /s/ Thomas
C. O’Brien JAMES P. HALLETT By:   /s/ James P. Hallett ERIC M. LOUGHMILLER By:  
/s/ Eric M. Loughmiller JOHN R. NORDIN By:   /s/ John R. Nordin REBECCA C. POLAK
By:   /s/ Rebecca C. Polak



--------------------------------------------------------------------------------

SCHEDULE 9.7(A) of KAR LLC AGREEMENT AMENDMENT

 

 

     

Name of Member

   Cash Proceeds
Allocation  

Kelso Investment Associates VII, LP

   $ 125,121,054.84   

KEP VI, LLC

     21,896,930.41      

 

 

 

Total Kelso Group

     147,017,985.25   

GS Capital Partners VI Fund, L.P.

     88,622,826.10   

GS Capital Partners VI Offshore Fund, L.P.

     73,713,303.00   

GS Capital Partners VI Parallel, L.P.

     24,369,761.17   

GS Capital Partners VI GmbH & Co. KG

     3,149,650.42      

 

 

 

Total Goldman Group

     189,855,540.69   

ValueAct Capital

     158,212,938.89   

Parthenon Group

     42,190,117.04   

Axle Holdings II LLC

     168,198,686.33   

CS Strategic Partners IV Investments, LP.

     2,109,504.45      

 

 

 

Total Sponsor Group

     707,584,772.65   

Current/Former Employees

  

Member #1

     7,031,688.52   

Member #2

     9,094,505.37   

Member #3

     11,547,673.52   

Member #4

     4,438,348.99   

Member #5

     2,872,861.82   

Member #6

     792,426.99   

Member #7

     1,280,324.21   

Member #8

     35,157.36   

Member #9

     35,157.36   

Member #10

     35,157.36   

Member #11

     35,157.36   

Member #12

     70,314.71   

Member #13

     45,708.06   

Member #14

     5,271.84   

Member #15

     3,519.25   

Member #16

     17,582.18   

Member #17

     263,690.69   

Member #18

     52,739.54   

Member #19

     175,793.78   

Member #20

     140,636.44   

Member #21

     70,314.71   

Member #22

     14,062.93   

Member #23

     7,031.48   

Member #24

     14,062.93   

Member #25

     17,582.18   

Member #26

     10,550.71   

Member #27

     70,314.71   

Member #28

     14,062.93   

Member #29

     17,582.18   

Member #30

     10,550.71   

Member #31

     7,031.48   

Member #32

     24,613.65   

Total Current/Former Employees

     38,251,475.95   

Total Proceeds to KAR Holdings II LLC

   $ 745,836,248.60   



--------------------------------------------------------------------------------

SCHEDULE 9.7(B) of KAR LLC AGREEMENT AMENDMENT

 

Name of Member

   Common Units Post In-Kind      % Interest in Remaining Shares  

Kelso Investment Associates VII, LP

     17,847,818         17.0663%   

KEP VI, LLC

     3,145,520         3.0078%   

Total Kelso Group

     20,993,338         20.0740%      

 

 

    

 

 

 

GS Capital Partners VI Fund, L.P.

     12,641,550         12.0880%   

GS Capital Partners VI Offshore Fund, L.P.

     10,514,790         10.0544%   

GS Capital Partners VI Parallel, L.P.

     3,476,210         3.3240%   

GS Capital Partners VI GmbH & Co. KG

     449,280         0.4296%   

Total Goldman Group

     27,081,830         25.8959%      

 

 

    

 

 

 

ValueAct Capital

     22,568,190         21.5799%   

Parthenon Group

     6,018,184         5.7546%   

Axle Holdings II LLC

     26,325,896         25.1731%   

CS Strategic Partners IV Investments, LP.

     300,909         0.2877%   

Total Sponsor Group

     103,288,347         98.7654%      

 

 

    

 

 

 

Current/Former Employees

     

Member #1

     250,758         0.2398%   

Member #2

     752,273         0.7193%   

Member #3

     100,303         0.0959%   

Member #4

     3,009         0.0029%   

Member #5

     2,006         0.0019%   

Member #6

     5,015         0.0048%   

Member #7

     7,523         0.0072%   

Member #8

     5,015         0.0048%   

Member #9

     5,015         0.0048%   

Member #10

     5,015         0.0048%   

Member #11

     5,015         0.0048%   

Member #12

     10,030         0.0096%   

Member #13

     6,520         0.0062%   

Member #14

     752         0.0007%   

Member #15

     502         0.0005%   

Member #16

     2,508         0.0024%   

Member #17

     37,614         0.0360%   

Member #18

     7,523         0.0072%   

Member #19

     25,076         0.0240%   

Member #20

     20,061         0.0192%   

Member #21

     10,030         0.0096%   

Member #22

     2,006         0.0019%   

Member #23

     1,003         0.0010%   

Member #24

     2,006         0.0019%   

Member #25

     2,508         0.0024%   

Member #26

     1,505         0.0014%   

Member #27

     10,030         0.0096%   

Member #28

     2,006         0.0019%   

Member #29

     2,508         0.0024%   

Member #30

     1,505         0.0014%   

Member #31

     1,003         0.0010%   

Member #32

     3,511         0.0034%   

Total Current/Former Employees

     1,291,154         1.2346%      

 

 

    

 

 

 

Total LLC Common Units

     104,579,501         100.0000%   